Fish, C. J.
1. In a suit by a guest against an innkeeper for the loss of jewelry and valuable articles, alleged to have been taken from the room occupied by the guest, the issue being whether the innkeeper had made a rule requiring valuable articles to be deposited in a safe provided by him, and had duly posted such rule in accordance with the Civil Code, § 2937, it was not admissible to ask the plaintiff, on cross-examination, if the wife of the innkeeper did not warn her, on a certain occasion, to leave her jewelry in a safe of the hotel provided for the safe-keeping of the valuables of guests.
2. While the evidence was conflicting, it was sufficient to sustain the verdict. Judgment affirmed.

All the Justices concur.